Citation Nr: 1308217	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  10-08 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for vestibulopathy associated with bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from March 1946 to September 1947. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a August 2008 Decision Review Officer (DRO) rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

In the August 2008 DRO rating decision, the DRO granted entitlement to service connection and assigned an initial 10 percent rating for vestibulopathy associated with bilateral hearing loss, effective December 20, 2006.  The issue of entitlement to a higher disability evaluation based upon an initial grant of service connection remains before the Board.  Fenderson v. West, 12 Vet. App. 119 (1999).

In February 2013, the Veteran testified at a videoconference hearing at the RO before the undersigned.  A copy of the transcript of that hearing is of record. During that same month, the Veteran submitted to the Board additional evidence for consideration in connection with the claim on appeal along with a waiver of RO jurisdiction of such evidence.  The Board accepts this evidence for inclusion in the record on appeal.  38 C.F.R. § 20.1304 (2012).

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder ."

The issue of entitlement to an evaluation in excess of 10 percent for bilateral hearing loss has been raised during the February 2013 videoconference hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the claims file reveals that further development on the matter of entitlement to an initial rating in excess of 10 percent for vestibulopathy associated with bilateral hearing loss is warranted.

The Veteran last had a VA examination to evaluate his service-connected vestibulopathy in May 2007.  During his February 2013 hearing, the Veteran and his son testified that his vestibulopathy had gotten significantly worse since that time, with symptomatology of increased dizziness, falling, disequilibrium, stumbling, and nausea.  It was indicated that his prescribed medications exacerbated his condition.  In addition, the Veteran's representative contended the Veteran should be granted a higher rating for his service-connected disability, under Diagnostic Codes 6204 for peripheral vestibular disorders or Diagnostic Code 6205 for Meniere's syndrome. 

VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  Accordingly, the AMC should arrange for the Veteran to undergo a VA examination at an appropriate VA medical facility to determine the severity of his service-connected vestibulopathy associated with bilateral hearing loss.

During his February 2013 hearing, the Veteran indicated that he had received VA treatment for his service-connected vestibulopathy from the VA Medical Center (VAMC) in New Orleans, Louisiana.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.  

The Veteran also asserted that he was receiving private treatment from Ochsner Clinic for his service-connected vestibulopathy residuals.  A review of the claims file showed that an assortment of records dated from October 2006 to February 2007 from that treatment provider were of record.  On remand, the AMC should also assist the Veteran in obtaining relevant private treatment records from that provider.  38 C.F.R. § 3.159(c)(1) (2012).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The AMC should contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his service-connected vestibulopathy residuals.  Of particular interest are all private treatment records from Ochsner Clinic for the time period from October 2006 to the present.  The AMC should also obtain VA treatment records pertaining to the Veteran's service-connected vestibulopathy residuals from the New Orleans VAMC for the period from December 2005 to the present.

All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran and his representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(c)(2),(e).

2.  Once the foregoing development has been accomplished to the extent possible, and the requested records have been associated with the claims file, the Veteran is to be scheduled for an appropriate VA examination to determine the severity of his service-connected vestibulopathy associated with bilateral hearing loss.  All indicated tests and studies are to be performed.  The claims folder, any pertinent evidence in Virtual VA that is not contained in the claims file, and a copy of this remand must be made available to the examiner (preferably a neurologist) for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner should provide an accurate and fully descriptive assessment of the Veteran's vestibulopathy associated with bilateral hearing loss, including specific discussion on frequency of the Veteran's dizziness, attacks of vertigo, and any staggering.  The examiner should also discuss the effects of the Veteran's prescribed medications on his service-connected disability as well as determine whether the Veteran's reported symptoms warrant a diagnosis of Meniere's syndrome.  

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims file.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

4.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations--specifically to include consideration of all of the evidence added to the record since the December 2009 SOC.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



